ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                      Chapter 11
 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                             Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,
                              Debtor.


                      NOTICE OF ADJOURNMENT OF HEARING
                            Debtor.
              PLEASE TAKE NOTICE that the hearing on the Debtor's Motion for an Order

Authorizing Payment of Expense Deposit to Proposed Lender [Doc. No. 394], originally scheduled

for September 25, 2019 at 10:00 a.m. has been adjourned to October 10, 2019 at 10:00 a.m.

(prevailing Eastern Time) before the Honorable Mary Kay Vyskocil, United States Bankruptcy

Judge, in Courtroom 501 of the United States Bankruptcy Court for the Southern District New

York, One Bowling Green, New York, NY 10004.

Dated: New York, New York
       September 24, 2019


                                              ROSEN & ASSOCIATES, P.C.
                                              Counsel to the Debtor

                                              By:
                                                       Paris Gyparakis
                                              747 Third Avenue
                                              New York, NY 10017-2803
                                              (212) 223-1100
2
